 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6    MADIHA MINER,

 7                                   Plaintiff,             CASE NO. C19-0849-JLR

 8            v.
                                                            ORDER GRANTING APPLICATION TO
 9    ISSAQUAH POLICE DEPARTMENT,                           PROCEED IN FORMA PAUPERIS

10                                   Defendant.

11

12          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

13   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

14   Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED.             However, the undersigned

15   recommends review under 28 U.S.C. § 1915(e)(2)(B). See also Miner v. King County Hous. Auth.,

16   C19-848-JLR; Miner v. King County Superior Court, C19-847-JLR; Miner v. Culjat, 19-846-JLR;

17   Miner v. Issaquah Police Dep’t, C19-823-RAJ; Miner v. King County Hous. Auth., C19-822-JLR;

18   Miner v. SSA, C19-821-JLR; and Miner v. SSA, C19-505-JCC. The Clerk of the Court is directed

19   to send a copy of this Order to plaintiff and to the assigned District Judge.

20          DATED this 5th day of June, 2019.

21

22                                                         A
                                                           Mary Alice Theiler
23                                                         United States Magistrate Judge



     ORDER GRANTING IFP APPLICATION
     PAGE - 1
